THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com August 30, 2013 Ms. Mara L. Ransom Assistant Director Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Kallo Inc. Form S-1 Registration Statement File No. 333-184572 In response to your letter of comments dated August 23, 2013, please be advised as follows: Fees Paid to Kodiak Capital, LLC 1.The information you request has been provided. Financial Statements, page 47 2.The financial statements have been updated as requested. 3.The information you request has been provided. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Kallo Inc.
